Order denying appellant’s motion to determine the value of his attorney’s professional services, for an extra allowance, to declare a lien therefor, etc., and granting defendant’s cross-motion for judgment in the form proposed in the answer, and the judgment entered on such order, unanimously affirmed, with ten dollars costs and disbursements. On the question of extra allowance, see Matter of Baker (284 N. Y. 1, 10-12). Appeal from the order denying appellant’s motion for reargument dismissed, without costs. Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ. [170 Misc. 855.]